DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 14-16, 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pant et al. U.S. PGPub 2011/0140911.
Regarding claims 1 and 15, Pant discloses a communication implementation method of air conditioning units, comprising: acquiring a channel state of a current power line carrier channel (e.g. data communication failure/problem) between units (e.g. MIU, air conditioners, compressors, fans and/or thermostats) in an air conditioning system (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A); determining whether to switch the current power line carrier channel between the units to a next power line carrier channel (e.g. another power line) which is any power line carrier channel except the current power line carrier channel in the air conditioning system according to the channel state (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).
 	Regarding claim 10, Pant discloses a communication implementation device of air conditioning units, comprising: an acquisition module configured to acquire a signal parameter of a current power line carrier channel between units in an air conditioning system, wherein the signal parameter is used for reflecting quality (e.g. powerline failure/problem) of the current power line carrier channel (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A); a comparison module configured to compare the signal parameter with a preset threshold value (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A, wherein comparison is made to determine errors); and a first determining module configured to determine whether the current power line carrier channel is an available channel or not (e.g. failure/problem with power line) according to a comparing result (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).
 	Regarding claim 14, Pant discloses a non-transitory computer readable storage medium comprising a stored program which, when executed, controls a device where the storage medium is located to execute the communication implementation method of air conditioning units according to claim 1 (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).
 	Regarding claim 16, Pant discloses an air conditioning system, comprising: a controller (e.g. MIU); an indoor unit (e.g. thermostat); and an outdoor unit (e.g. air conditioner) comprising the processor of claim 15 (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).
 	Regarding claim 19, Pant discloses the air conditioning system of claim 16, wherein the next power line carrier channel is determined by: determining a power supply type of the units, wherein the power supply type comprises a multi-phase power supply and a single-phase power supply (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A); determining a set of power line carrier channels in the air conditioning system according to the power supply type (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A); and selecting the next power line carrier channel from the set of power line carrier channels (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).
 	Regarding claim 24, Pant discloses the system of claim 16, wherein the controller comprises: at least one of temperature controllers (e.g. thermostat); and an centralized controller (e.g. MIU) (e.g. pg. 1, ¶15; pg. 6, ¶104; pg. 8, ¶125; pg. 9, ¶139-142; pg. 10, ¶148; pg. 11, ¶164; Fig. 1 and 2A).

Allowable Subject Matter
Claims 2-8, 17, 18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 22, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116